Citation Nr: 0602748	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for sleep apnea.  
He subsequently initiated and perfected an appeal of this 
determination.  In April 2004, the veteran testified before 
the undersigned Veterans Law Judge.  a copy of the hearing 
transcript is in the record.

The veteran's appeal was initially presented to the Board in 
August 2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  At the 
time this claim was presented to the Board in August 2004, 
the veteran was represented by the Mississippi State Veterans 
Affairs Board.  However, he has subsequently elected 
representation by Disabled American Veterans, an accredited 
veterans service organization.  

The Board notes that the veteran also initiated and perfected 
an appeal of the RO's July 2002 denial of service connection 
for post-traumatic stress disorder.  However, in a September 
2005 rating decision, the veteran was awarded service 
connection for post-traumatic stress disorder.  Because the 
veteran was awarded service connection for this disability, 
it is no longer on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue on appeal.  

2.  Competent evidence of the onset of obstructive sleep 
apnea during military service has not been presented.  


CONCLUSION OF LAW

The claimed sleep apnea was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via October 2001, March 2002, October 
2002, November 2004, and February 2005 letters, a July 2002 
rating decision and subsequent rating decisions, the November 
2003 statement of the case (SOC), the supplemental statements 
of the case (SSOCs), and the August 2004 Board remand.  In 
addition, the RO letters, the November 2003 SOC, and 
September 2005 SSOC provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOC, the Board remand, and the SSOCs, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in an October 2001 RO letter (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial July 2002 
unfavorable AOJ decision that is the basis of this appeal.

In this respect, the October 2001 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claim for service connection.  In addition, the reasons and 
bases of the July 2002 rating decision, the November 2003 
SOC, the August 2004 Board remand, and the September 2005 
SSOC specifically explained to the appellant what the 
evidence must show in order to establish service connection 
for the claimed disability.  Furthermore, although it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim, the Board finds that he has been 
notified of the need to provide such evidence.  See 38 C.F.R. 
§  3.159(b)(1).  The AOJ's October 2001 letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to the AOJ.  In addition, the November 2003 SOC and September 
2005 SSOC contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

The veteran seeks service connection for sleep apnea.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.304.  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Board notes as an initial matter that the veteran has 
presented both private and VA medical evidence of a current 
diagnosis of obstructive sleep apnea, verified by sleep 
studies.  As this diagnosis is not otherwise contradicted by 
the record, a current diagnosis of obstructive sleep apnea is 
confirmed.  Thus, the remaining question before the Board is 
whether the veteran's current sleep disorder began during 
military service.  

The veteran has stated that since service, he has been told 
by his service bunk mates and his ex-wife that he snored 
heavily, and exhibited other signs of respiratory obstruction 
during sleep.  For many years, he continued to feel tired and 
sleepy following nighttime sleep.  He has also reported 
seeking in-service treatment for his sleep-related problems.  
However, review of his service medical records does not 
reveal any diagnosis of or treatment for a sleep and/or 
respiratory disorder related to snoring or airway obstruction 
during sleep.  On his November 1969 service separation 
medical examination, he denied any history of frequent 
trouble sleeping, and reported no treatment for any medical 
disabilities, other than minor disorders, during military 
service.  

The veteran's private and VA medical records reveal he first 
began seeking treatment for a sleep disorder in the late 
1990's, and obstructive sleep apnea was confirmed by both 
private and VA physicians.  His level of disability was 
characterized as severe, and his driver's license was revoked 
due to his chronic daytime sleepiness.  He also reported at 
least one prior motor vehicle accident secondary to falling 
asleep while driving.  

In order to obtain a medical opinion regarding onset of the 
veteran's obstructive sleep apnea, his claims folder was sent 
to a VA physician in July 2005 for review; he was also 
personally examined by the physician at that time.  The 
examiner noted the veteran's reports of snoring and daytime 
hypersomnolence since military service.  However, the veteran 
could not recall the approximate date obstructive sleep apnea 
was diagnosed.  After reviewing the claims folder and 
examining the veteran, the VA physician observed that while 
"it sounds like these symptoms date back to when he was in 
service" based on the veteran's self-reported history, his 
claims folder "did not shed any light onto" the onset of 
this disorder.  Overall, the examiner found a medical opinion 
"difficult to render" and did not offer a specific date of 
onset of the veteran's sleep apnea.  

After considering the entire record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for sleep apnea.  The first medical 
diagnosis of obstructive sleep apnea dates to approximately 
2000, thirty years after the veteran's service separation.  
His service medical records are negative for any diagnosis of 
or treatment for a sleep disorder, and on his November 1969 
service separation examination, he denied any history of 
frequent trouble sleeping.  Additionally, while he has been 
treated for a current obstructive sleep apnea, neither VA nor 
private physicians have stated this disorder began during 
military service.  In the absence of competent evidence 
establishing the onset of his sleep apnea during military 
service, service connection for sleep apnea must be denied.  

The veteran has himself stated that he first began snoring 
during military service, and has submitted statements from 
his ex-wife and mother to that effect.  Lay persons are 
generally considered credible witnesses regarding readily 
observable symptomatology such as snoring.  See Layno v. 
Brown, 6 Vet. App. 465, 496 (1994).  Nevertheless, reports of 
snoring are not in and of themselves conclusive evidence of a 
sleep disorder, and when these statements and the remainder 
of the record were submitted to a VA examiner in July 2005, 
the examiner declined to confirm the onset of sleep apnea 
during military service.  The examiner found the claims file 
"did not shed any light" onto this issue.  While the 
examiner conceded that it "sounds like these symptoms date 
back [ . . . ] to service," that opinion is based solely on 
the veteran's own self-reported history, and is therefore of 
little probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  The statements of the veteran's ex-wife and mother, 
in and of themselves, are not competent evidence of a 
diagnosis of obstructive sleep apnea during military service, 
as laypersons are not qualified to offer medical evidence 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Regarding the veteran's own statements, the Board notes he 
served as a combat medic and thus has received some medical 
training.  Nonetheless, in light of the fact his service 
medical records are negative for any diagnosis of or 
treatment for a sleep disorder, as claimed by the veteran, 
and he denied trouble sleeping on his service separation 
examination, the Board does not find his testimony 
persuasive.  The Board also notes that the veteran did not 
report or otherwise seek treatment for a sleep disorder in 
the years immediately following his service separation.  VA 
has obtained all evidence cited by the veteran, and is unable 
to find any indication of a diagnosis of sleep apnea until 
approximately 2000, many years after service.  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for sleep apnea, as 
competent evidence has not been presented of the onset of 
such a disability during military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


